       Case 4:21-cv-02760 Document 1 Filed on 08/23/21 in TXSD Page 1 of 7



                        IN THE UNITED STATED DISTRICT COURT
                         FOR THE SOUTHERN DISTRIC OF TEXAS
                                  HOUSTON DIVISION

 FLORENCIO T. MELCHOR, III                        §
     Plaintiff,                                   §
                                                  §
 v.                                               §           CIVIL ACTION NO. __________
                                                  §
 PALM HARBOR VILLAGES, INC.,                      §
           Defendant.                             §


                           PLAINTIFF’S ORIGINAL COMPLAINT


TO THE HONORABLE JUDGE OF SAID COURT

       COMES NOW, FLORENCIO T. MELCHOR, III, (hereinafter referred to as “Melchor”) and

complaining of PALM HARBOR VILLAGES, INC.                   (Hereinafter sometimes referred to as

“Defendant”) and for cause of action would respectfully show this Honorable Court as follows:

1.     Parties: Plaintiff FLORENCIO T. MELCHOR, III is an individual who resides in Harris

       County, Texas. Defendant, PALM HARBOR VILLAGES, INC. is a corporation that is

       authorized to transact business in the state of Texas. It may be served with process by serving

       its Registered Agent, Corporation Service Company dba CSC-Lawyers Incorporating Service

       Company, 211 E. 7th Street, Suite 620, Austin, TX 78701-3218.

2.     Jurisdiction and Venue: Jurisdiction is invoked pursuant to 28 U.S.C. Section 1332(a)(1).

       Venue is appropriate in this Division Plaintiff was principally employed by Defendant in

       Harris County, Texas. The amount in controversy exceeds the minimum jurisdictional limits

       of this Court.

3.     Facts:   Melchor entered into a Separation and Release of Claims Agreement (“the

       agreement”) with Defendant on July 22, 2021. Defendant is engaged in the residential housing

       construction industry. Melchor is no longer employed with defendant and is in the process of

       becoming employed with another employer. The agreement which contains some confidential
Case 4:21-cv-02760 Document 1 Filed on 08/23/21 in TXSD Page 2 of 7



language in it and consequently will not be attached to this Petition contains the following

provisions that partially form the basis of this lawsuit:

       8.      Non-Competition. Because of Employer's legitimate business interest as
       described in this Agreement and the good and valuable consideration offered to the
       Employee, the receipt and sufficiency of which is acknowledged, during the
       Restricted Period, the Employee agrees and covenants not to engage in Prohibited
       Activity within the Restricted Territory.

               a.      "Restricted Period" means the period of Employee's
               employment with the Employer and four (4) months from the
               Effective Date, regardless of the reason for the employment
               termination, whether voluntary or involuntary.

               b.      "Restricted Territory" means the state of Texas.

               c.      "Prohibited Activity" is activity in which the Employee
               contributes the Employee's knowledge, directly or indirectly, in
               whole or in part, as an employee, employer, owner, operator,
               manager, advisor, consultant, contractor, agent, partner, director,
               stockholder, officer, volunteer, intern, or any other similar capacity
               to an entity in competition with the Employer engaged in the same
               or similar business as the Employer, including those engaged in the
               business of manufactured housing and retail. Prohibited Activity
               also includes activity that may require or inevitably require the use or
               disclosure of trade secrets, proprietary information, or Confidential
               Information.

               d.     The Employer regards as its primary, but not exclusive,
               competitors the following businesses, entities, or individuals:
               Clayton Homes and Skyline-Champion.

               Nothing in this Agreement shall prohibit Employee from purchasing
               or owning less than five percent (5%) of the publicly traded
               securities of any corporation, provided that such ownership
               represents a passive investment and that the Employee is not a
               controlling person of, or a member of a group that controls, such
               corporation.

              e.       This Section does not, in any way, restrict or impede the
              Employee from exercising protected rights to the extent that such
              rights cannot be waived by agreement or from complying with any
              applicable law or regulation or a valid order of a court of competent
              jurisdiction or an authorized government agency, provided that such
              compliance does not exceed that required by the law, regulation, or
              order.
Case 4:21-cv-02760 Document 1 Filed on 08/23/21 in TXSD Page 3 of 7




     9.      Non-Solicitation of Employees. The Employee understands and
     acknowledges that the Employer has expended and continues to expend significant
     time and expense in recruiting and training its employees and that the loss of
     employees would cause significant and irreparable harm to the Employer. The
     Employee agrees and covenants not to directly or indirectly solicit, hire, recruit, or
     attempt to solicit, hire, or recruit, any employee of the Employer, Employer Group
     or any employee who has been employed by the Employer or Employer Group in
     the twelve (12) months preceding the last day of Employee's employment
     (collectively, "Covered Employee"), or induce the termination of employment of any
     Covered Employee, for a period of 12 months from the Effective Date, regardless of
     the reason for the employment termination, whether voluntary or involuntary during
     the Restricted Period.

            a. This non-solicitation provision explicitly covers all forms of oral,
            written, or electronic communication, including, but not limited to,
            communications by email, regular mail, express mail, telephone,
            fax, instant message, and social media, including, but not limited to,
            Facebook, LinkedIn, Instagram, Twitter, TikTok, and any other
            social media platform, whether or not in existence at the time of
            entering into this Agreement. However, it will not be deemed a
            violation of this Agreement if the Employee merely updates the
            Employee's LinkedIn profile or connects with a Covered Employee
            on Facebook, LinkedIn, or other social media platform without
            engaging in any other substantive communication, by social media
            or otherwise, that is prohibited by this non-solicitation provision.
            This Section does not restrict or impede, in any way, and shall not be
            interpreted or understood as restricting or impeding, the Employee
            from discussing the terms and conditions of Employee's employment
            with co-workers or union representatives/exercising Employee's
            rights under Section 7 of the National Labor Relations Act
            (NLRA)/exercising protected rights that cannot be waived by
            agreement.

     10.     Non-Solicitation of Customers. The Employee understands and acknowledges
     that because of the Employee's experience with and relationship to the Employer, the
     Employee will have/has had and will continue to have access to and will learn/has
     learned and will continue to learn about much or all of the Employer's Customer
     Information, including, but not limited to, Confidential Information. "Customer
     Information" includes, but is not limited to, names, phone numbers, addresses, email
     addresses, order history, order preferences, chain of command, pricing information,
     and other information identifying facts and circumstances specific to the customer and
     relevant to sales/services.

            a.     The Employee understands and acknowledges that: (i) the
             Employer's relationships with its customers is of great competitive
             value; (ii) the Employer has invested and continues to invest
             substantial resources in developing and preserving its customer
    Case 4:21-cv-02760 Document 1 Filed on 08/23/21 in TXSD Page 4 of 7




                   relationships and goodwill; and (iii) the loss of any such customer
                   relationship or goodwill will cause significant and irreparable harm
                   to the Employer.

                   b.       The Employee agrees and covenants that for 12 months from
                   the Effective Date, regardless of the reason for the employment
                   termination, whether voluntary or involuntary during the Restricted
                   Period, not to directly or indirectly solicit, contact, or attempt to
                   solicit or contact, using any other form of oral, written, or electronic
                   communication, including, but not limited to, email, regular mail,
                   express mail, telephone, fax, or instant message, or social media,
                   including but not limited to Facebook, LinkedIn, Instagram, Twitter,
                   TikTok, or any other social media platform, whether or not in
                   existence at the time of entering into this agreement, or meet with
                   the Employer Group's current, former, or prospective customers for
                   purposes of offering or accepting goods or services similar to or
                   competitive with those offered by the Employer Group. However, it
                   will not be deemed a violation of this Agreement if the Employee
                   merely updates the Employee's LinkedIn profile, or connects with a
                   covered customer or former customer on Facebook or LinkedIn,
                   without engaging in any other substantive communication, by social
                   media or otherwise, that is prohibited by this non-solicitation
                   provision.

                   c.     This restriction shall only apply to:

                            (i)  Customers or prospective customers the
                            Employee serviced or solicited/contacted in any
                            way during the last 12 months of the Employee's
                            employment.

                          (ii)    Customers about whom the Employee has
                          trade secret or confidential information.

                          (iii) Customers who became customers during the
                          Employee's employment with the Employer.

                          (iv)   Customers about whom the Employee has infor-
                          mation that is not available publicly.



4   The restrictive provisions set forth above are not supported by independent consideration

    and are unenforceable. Though there is a recitation of consideration in the agreement



                                        Page 4 of 7
     Case 4:21-cv-02760 Document 1 Filed on 08/23/21 in TXSD Page 5 of 7




     itself, the consideration is in exchange for a release of certain claims, not made the basis

     of this lawsuit. For a non-competition agreement to be enforceable, the consideration

     must give rise to an interest worthy of protection. Stated another way, the consideration

     given must be given in exchange for the employee’s post-employment agreement not to

     compete. Here, Melchor was provided with consideration in exchange for a release of

     claims. The consideration was therefore targeted for that purpose. There was no

     consideration given to him for the post-employment agreement not to compete rendering

     that portion of the agreement unenforceable as a matter of law. Any consideration that

     would have been given to him in exchange for his post-employment agreement not to

     compete would be past consideration that was given to him at the outset of his

     employment. There was no new consideration given to him in exchange for the post-

     employment not to compete as the only consideration provided to him was in exchange

     for the release of claims.

5.   There is a justiciable controversy present as Defendant, has communicated an intent to

     enforce the non-competition provisions despite having no legal basis to do so.

6.   Declaratory Judgment: In order to determine the rights and obligations on Melchor’s

     behalf, given that Defendant has, by virtue of entering into agreements such as the one

     made the basis of this suit, whereby former employees releasing unrelated claims are bound

     to non-competition agreements that are not supported by consideration giving rise to the

     post employment agreement not to he alleges a cause of action under the Texas Declaratory

     Judgment Act (under this Court’s plenary power sitting in diversity) so that the rights and

     obligations of the parties can be established by the court.




                                          Page 5 of 7
      Case 4:21-cv-02760 Document 1 Filed on 08/23/21 in TXSD Page 6 of 7




7.    Request for Declaratory Relief: Melchor incorporates the factual allegations found in

      the preceding paragraphs and incorporate them herein by reference. Melchor maintains, in

      terms of his claim for declaratory relief that, the restrictions that are being placed on him

      with regard to post employment activities are not supported by consideration and impose a

      greater restraint upon him than is reasonably necessary to protect Defendant’s legitimate

      goodwill expectations.

8.    Attorneys’ Fees: Melchor has retained the firm of Rosenberg & Associates to represent

      him in this action and have agreed to pay the firm reasonable and necessary attorneys’ fees.

      An award of reasonable and necessary attorney’s fees to Melchor would be equitable and

      just and therefore authorized by Section 37.009 of the Civil Practice and Remedies Code.

9.    Jury Demand: Plaintiff hereby demands a trial by Jury.

10.   Prayer: WHEREFORE, Melchor requests that Defendant be cited to appear and answer

      herein, and then on final hearing, Plaintiff have judgment as follows:

      10.1   A Declaration that the non-competition and, non-solicitation provisions that

             Defendant is attempting to enforce against Plaintiffs are unenforceable;

      10.2   A Permanent Injunction preventing Defendant from enforcing the non-competition

             provisions of the agreement made the basis of this suit

      10.3   Damages against Defendant in an amount in excess of the minimum jurisdictional

             limits of the court;

      10.4   Reasonable and Necessary Attorneys’ fees;

      10.5   Costs of suit; and

      10.6   Such other and further relief to which Melchor may show himself to be justly

             entitled.

                                          Page 6 of 7
Case 4:21-cv-02760 Document 1 Filed on 08/23/21 in TXSD Page 7 of 7




                                          Respectfully submitted,

                                          /s/ Gregg M. Rosenberg
                                          Gregg M. Rosenberg
                                          Texas State Bar ID 17268750
                                          Gregg@rosenberglaw.com
                                          Nazanin Salehi
                                          Texas State Bar ID 24103913
                                          Nazanin@rosenberglaw.com
                                          ROSENBERG & ASSOCIATES
                                          3518 Travis, Suite 200
                                          Houston, Texas 77002
                                          (713) 960-8300 (Tel)
                                          (713) 621-6670 (Fax)
                                          Attorney-in-Charge for Plaintiff

                                          ATTORNEYS FOR PLAINTIFF




                            Page 7 of 7
